Name: Commission Regulation (EEC) No 1743/80 of 3 July 1980 amending Annex I to Regulation No 282/67/EEC on detailed rules for intervention for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7 . 80 Official Journal of the European Communities No L 171 / 11 COMMISSION REGULATION (EEC) No 1743/80 of 3 July 1980 amending Annex I to Regulation No 282/67/EEC on detailed rules for interven ­ tion for oilseeds HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation No 282/67/EEC is amended as follows : 1 . In part I , the amount '0-037 ECU' is replaced by the amount '0 030 ECU'. 2 . In part II , the amount '0.050 ECU' is replaced by the amount '0-037 ECU'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1585/80 (2), and in particular Article 26 (3) thereof, Whereas Article 7 of Commission Regulation No 282/67/EEC (3 ), as last amended by Regulation (EEC) No 1392/79 (4 ), provides that increases and reductions are to be applied to seeds offered for intervention which do not correspond to the standard quality ; whereas, in view of price developments during the 1979/80 marketing year, the increases and reductions set out in Annex I to Regulation No 282/67/EEC should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 160, 26 . 6 . 1980 , p. 2 . (3 ) OJ No 151 , 13 . 7 . 1967, p . 1 . (4 ) OJ No L 167, 5 . 7 . 1979 , p. 20 .